Title: Enclosure: Poem by “Laban Stringfellow” on a Footrace between William Darby and Joseph Aborn, [by 19 April 1818]
From: Stringfellow”, “Laban,Anonymous
To: 


                        
                            
                                SIR,
                                 
              by 19 Apr. 1818
                            
                            For your edification and amusement, I send the following poem, in which my feeble muse endeavors to describe a Match Race, run about the year 1809, at Oppelousas, in Louisiana, between William Darby, Esq. geographer and map maker, and Mr. Joseph Aborn, deputy collector of the district of the Teche. The northern Reviewers and newsmen have bestowed much eulogium on the productions of Mr. Darby, and I feel unwilling that his praises should not be reverberated from the land he has, to his great emolument, rescued from obscurity—perhaps, from oblivion.
                            
                                LABAN STRINGFELLOW.
                            
                        
                        
                            
                            
                            LET fame blow her trumpet, and hang out her streamers
                            To render immortal the deeds of the brave;
                            I rhyme not of blood, nor herd with the dreamers
                            Who thirst after laurels to deck the cold grave.
                            
                             I sing of the Circus, the course, and the field
                            Where gallants resort for distinction and gain;
                            
                            How Darby and Aborn, pedestrians skill’d,
                            To astonish the vulgar, came forth on the plain.
                            
                             Jo: Aborn, a Yankee, in youth had been fed
                            On Candy, and Onions, and sweet Pumpkin Pie:
                            This gave him good wind—in the long race he led,
                            Till the boys of the plains, of his prowess grew shy.
                            
                            Will Darby was bred in old Pennsylvania,
                            Where Whiskey and Toil, bright Genius inspire;
                            Of erst he had run for wages with many,
                            And thought his slim legs such sport could not tire.
                            
                            In the midst of his School, where he form’d the young mind,
                            With Willow and Peach Tree—Jo: Aborn’s name,
                            Majecticly borne, on the wings of the wind,
                            Came to excite his penchant for fame.
                            
                            Despite the preceptor, he strips to the buff,
                            And challenges Aborn to meet on the course—
                            One fam’d for his swiftness, and known to be tough
                            As patient jackass or a  Canada horse.
                            
                            The eye of the yankee indignantly glow’d,
                            That snipe looking pedant should dare to contend
                            With one who, on turfs of renown had oft show’d
                            His speed had no peer, and his  bottom no end.
                            
                            Two thousand good dollars, in cattle and cash,
                            By strangers were stak’d, when the proud rivals met,
                            And ninety which Billy had drawn with the lash,
                            From little boy’s bottoms, to Jo’s horse were bet.
                            
                            Twenty times the bright heroes were destin’d to run
                            Around the mile course, in the midst of July,
                            And stooping to earth, the vertical sun
                            Came nearer, that he the rare sport might espy.
                            
                            The word GO! was given—then scampered away
                            Fleet Mercury’s sons, like meteors bright,
                            Which stream thro the skies, and glare on the ray
                            Of Luna, to shame the pale Empress of Night.
                            
                            How bounded the Aborn along the green track!
                            With each nerve distended, in excellent wind—
                            While Darby came skipping, like hound at his back,
                            Resembling a cur more than one of his kind.
                            
                            The Ladies were there, deck’d in laces and gauze—
                            Some painted, like sign posts, to catch the beau’s eye—
                            They ogled in vain; the proud racer draws
                            The aged man’s wonder, and young Envy’s sigh.
                            
                            Twelve miles were completed—when slim Darby’s shanks
                            Sunk, exhausted, beneath the toil of the day—
                            
                            While Aborn curvettes, like a colt at his pranks,
                            And glides, arrow like, along the smooth way.
                            
                            Then shouts rent the air for victory won!
                            From that ring where the friends of the Aborn beheld
                            Their champion sweating beneath the hot sun,
                            And his rival borne, nerveless, from glory’s green field.
                            
                            Oh! where is the Darby? the proud schoolman! where!
                            Who quits lore for racing, and bolts in the course?——
                            He took to the woods, in silent dispair!
                            That grief might have way, and salt tears their course!
                            
                            There, wasted with woe, and haggard with care,
                            He wept o’er his fate, till a vision of night
                            Shew’d the vales of the south, so fruitful and fair,
                            Hid from the world of science and light!
                            
                            His pencil he seized, and began to pourtray
                            Our rivers, and lakes, and bright little isles,
                            Which rise ’long the margin of Mexico’s bay,
                            Where Autumn last lingers, and early spring smiles.
                            
                            His map of the land, “from actual survey,”
                            Is as faithful and just as those charts of the Moon,
                            On clocks sold by yankees along the highway,
                            Which run——till the seller has time to be gone!!!
                            
                            He then wrote a Book!——Patrick Cass did the same—
                            Which teems with hard words, to make youngsters stare;
                            With Ashe and great Sinbad he’ll glide into fame,
                            Should the Halter much longer the great scholar spare.
                            
                            Near Hudson’s high banks he forgets the sad day
                            When he sank on the turf in the plains of the South—
                            He sends forth his books for glory and PAY!
                            And fools feast their eyes while he crams his lank mouth.
                            
                            Jo: Aborn, the son of deathless renown,
                            On the banks of the Teche yet “weathers the storm”—
                            Drinks grog with his friends, dull sorrow to drown—
                            To cool him, in summer, in winter, to warm.
                            
                            At the head  of the customs—no contraband slave
                            Dare land on the coast, but Aborn’s strong arm
                            The bold Pirate greets, on the verge of the wave,
                            His plunder to seize, and his crew to disarm!
                            
                            Now, health to great Darby!—oh! long may he stand
                            The pride and the boast of the erudite North!
                            The sweet Southern Muse now stretches her hand,
                            To trumpet his merits, and sing his high worth.
                        
                    